10

11

12

13

14

15

16

17

18

19

20

 

 

Case 2:12-cv-05141-TOR ECF No. 239 filed 09/25/19 PagelD.5092 Page 1of1

 

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER,
NO. 2:12-CV-5141-TOR
Plaintiff,
QUESTION/NOTE RECEIVED FROM
V. JURY DURING DELIBERATIONS

STEVEN SINCLAIR, RON KNIGHT, Question No.: ZZ
LYNN/IRISH CLARK and MR.
PIERCE,

Defendants.

 

 

YOUR HONOR:
CEQuUE STING CLAZIArATION oN" P@o Teed
CoN buy" WE THE \vey AE ASSuminy
TS MEANS THE FigsT — Ammenoment

 

 

 

DATED September 25 _, 2019, at Richland, Washington.
TIME: _\145

Juror Number a

QUESTION/NOTE RECEIVED FROM JURY DURING DELIBERATIONS ~ 1

 
